DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (PG Pub 20170033764) and in view of Hannon (US PN 3,601,639).
Considering claim 1, Inoue (Figure 7) teaches a guided acoustic wave device comprising: a substrate (24 + paragraph 0051); a lithium tantalate layer (32 + paragraph 0052) on the substrate, and a transducer (38-1 + 38-2 + paragraph 0063) on the lithium tantalate film.
However, Inoue does not teach the lithium tantalate layer having a crystalline orientation defined by (YXl) omega, where omega is between 10 degrees and 37 degrees.
Hannon teaches the lithium tantalate layer having a crystalline orientation defined by (YXl)omega, where omega is between 10 degrees and 37 degrees (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include lithium tantalate layer having a crystalline orientation defined by (YXl) omega, where omega is between 10 degrees and 37 degrees into Inoue’s device for the benefit of providing zero temperature coefficients of frequency and being able to be used in resonators.
Considering claim 2, Inoue (Figure 7) teaches wherein the transducer is an interdigital transducer comprising: a first comb electrode (38-1 + paragraph 0063) comprising a first bus bar and a first plurality of electrode fingers extending transversely from the first bus bar; a second comb electrode (38-2 + paragraph 0063) comprising a second bus bar and a second plurality of electrode fingers extending transversely from the second bus bar such that (see Figure 7); the first bus bar is parallel to the second bus bar; the first plurality of electrode fingers extend from the first bus bar towards the second bus bar; the second plurality of electrode fingers extend from the second bus bar towards the first bus bar; and the first plurality of electrode fingers are interleaved with the second plurality of electrode fingers (see Figure 7).
Considering claim 3, Inoue (Figure 7) teaches a distance between adjacent electrode fingers of one of the first comb electrode and the second comb electrode defines a center frequency wavelength of the guided acoustic wave device (obvious + paragraph 0063) and a thickness of the lithium tantalate layer is less than 2*lambda (32 + paragraph 0065).
Considering claim 4, Inoue (Figure 7) teaches wherein the first comb electrode (38-1 + paragraph 0063) and the second comb electrode (38-2 + paragraph 0063) are essentially perpendicular to an X axis of the lithium tantalate film.
Considering claim 5, Inoue (Figure 7) teaches wherein the thickness of the lithium tantalate layer is between 0.10 lambda and 0.45 lambda (paragraph 0078).
Considering claim 6, Hannon teaches wherein theta is between 10 degrees and 35 degrees (abstract).
Considering claim 7, Hannon teaches wherein theta is between 21 degrees and 35 degrees (abstract).
Considering claim 8, Inoue (Figure 7) teaches wherein the thickness of the lithium tantalate layer is between 0.15 lambda and 0.45 lambda (paragraph 0078).
Considering claim 9, Hannon teaches wherein theta is between 10 degrees and 35 degrees (abstract).
Considering claim 10, Inoue (Figure 7) teaches wherein the thickness of the lithium tantalate layer is between 0.15 lambda and 0.45 lambda (paragraph 0078).
Considering claim 11, Hannon teaches wherein theta is between 10 degrees and 35 degrees (abstract).
Considering claim 12, Inoue (Figure 7) teaches wherein the thickness of the lithium tantalate layer is between 0.15 lambda and 0.35 lambda (paragraph 0078).
Considering claim 21, Inoue (Figure 7) teaches a guided acoustic wave device comprising: a substrate (24 + paragraph 0051); a lithium tantalate layer (32 + paragraph 0052) on the substrate; an interdigital transducer (38-1 + 38-2 + paragraph 0063) on the lithium tantalate film; the interdigital transducer comprises a first comb electrode (38-1 + paragraph 0063) and a second comb electrode (38-2 + paragraph 0063); a distance between adjacent electrode fingers of one of the first comb electrode and the second comb electrode defines a center frequency wavelength of the guided acoustic wave device (implicit + paragraph 0063); the transducer comprises a patterned metal layer having a thickness (paragraph 0063).
However, Inoue does not teach a crystalline orientation of the lithium tantalate layer is defined by (YXl) omega where 22-(1.2*h/lambda) < omega < 37 + (0.6*h/lambda) – 0.8*(h/lambda)^2.
Hannon teaches a crystalline orientation of the lithium tantalate layer defined by (YXl) omega (abstract).  However, it does not explicitly teach the wherein 22-(1.2*h/lambda) < omega < 37 + (0.6*h/lambda) – 0.8*(h/lambda)^2.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein 22-(1.2*h/lambda) < omega < 37 + (0.6*h/lambda) – 0.8*(h/lambda)^2 since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
Considering claim 22, Inoue (Figure 7) teaches comprising one or more oxide layers (42 + paragraph 0062) between the substrate and the lithium tantalate layer.
Claim(s) 13-20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (PG Pub 20170033764), in view of Hannon (US PN 3,601,639) and in view of Tai (PG Pub 20160112029).
Considering claim 14, Inoue (Figure 7) in Hannon teaches the guided acoustic wave device further comprises one or more silicon oxide (42 + paragraph 0062) layers between the substrate and the lithium tantalate layer.
However, Inoue in view of Hanno does not teach wherein the substrate comprises Si (111).
Tai teaches wherein the substrate comprises Si (111) (paragraph 0037).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the substrate comprises Si (111) into Inoue’s device for the benefit of using a well-known a common material as a substrate for providing support for the IDT.
Considering claim 15, Tai (Figure 1) teaches wherein the substrate comprises quartz (14 + paragraph 0025).
Considering claim 16, Inoue (Figure 7) teaches one or more dielectric layers (30 + paragraph 0055) between the substrate and the lithium tantalate layer.
Considering claim 17, Tai teaches wherein the substrate comprises Si (111) (paragraph 0037).
Considering claim 18, Inoue (Figure 7) teaches one or more oxide layers (42 + paragraph 0062) between the substrate and the lithium tantalate layer.
Considering claim 19, Hannon teaches wherein omega is between 15 degrees and 30 degrees (abstract).
Considering claim 20, Hannon teaches wherein omega is between 10 degrees and 35 degrees (abstract).
Considering claim 13, Inoue (Figure 7) in view of Hannon and Tai teaches the substrate comprises quartz (14 +paragraph 0025 of Tai) with a propagation that is close to a Z axis thereof (paragraph 0063); the guided acoustic wave device comprises one or more dielectric layers (30 + paragraph 0055) between the substrate and the lithium tantalate layer and the thickness of the lithium tantalate layer is between 0.15*lambda and 0.35*lambda (paragraph 0078).
 Considering claim 23, Tai teaches wherein the substrate comprises one of (XZl) 90 degrees and (111) silicon (paragraph 0037).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837